DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-11 are pending.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Italy on 15 October 2019. It is noted, however, that applicant has not filed a certified copy of the 102019000018836 application as required by 37 CFR 1.55.

Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  The limitation: “a system for displaying information” should read “a display system for displaying information” to provide proper antecedent support to the limitation “said display system”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 8, and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. Claims 5, 8, and 10 recite limitations comprising "the position" or “the target position”, each with insufficient antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wihinen (US 2012/0193930).

Regarding Claim 1 (Original), Wihinen teaches a self-propelled operating machine equipped with 
a cabin [¶0016, “With reference to FIG. 1, a tractor cab interior comprises a driver's seat 12”] and 
a system for displaying information to an operator present in the cabin [fig. 1 @28], wherein
said display system [fig. 1 @14] includes at least one mobile display element [fig. 1 @28, ¶0020, “The display attachment bar 14 provides a support to which various display devices can be attached by means of a simple clamp or otherwise. FIG. 1 shows an arrangement with a single display device 28 attached to the bar 26 by a clamp 30. It will be recognized that a driver is free to adjust the position of the display device 28 along the length of the attachment bar 26. Moreover, more than one display device can be attached to the bar 26”]. 

Regarding Claim 2 (Original), Wihinen teaches the machine according to Claim 1, wherein
 said display element is a screen [fig. 1 @28].

Regarding Claim 3 (Currently Amended), Wihinen teaches the machine according to Claim 1, wherein 
said display element [fig. 1 @28] can be moved manually [¶0020].

Regarding Claim 4 (Currently Amended), Wihinen teaches the machine according to Claim 1, wherein 
the above-mentioned display system [fig. 1 @14] includes both a display device [fig. 1 @28] associated with the display element and 
a mechanism designed to allow the movement of the display device [fig. 1 @26 and 30, ¶0020].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wihinen in view of Smith (US 2019/0369396). All reference is to Wihinen unless indicated otherwise.

Regarding Claim 5 (Currently Amended), Wihinen teaches the machine according to Claim 1
Wihinen does not teach a light projection device designed to project the above-mentioned display element on a surface, by adjusting the position
Smith teaches a light projection device designed to project a display element on a surface, by adjusting the position [¶0044, “The display assembly 40 is configured to display images I (FIG. 2) of least one of driving related information and vehicle related information such that the images I are visible to a vehicle operator (not shown) sitting in the vehicle operator seat 26 (front seat 26) while looking at or through the windshield 28 of the vehicle 10. The display assembly 40 is further configured to change position of the images I relative to the vehicle operator (and the front seat 26) between any one of a plurality of predetermined areas through I6 relative to the windshield 28”]
	Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate an image projector capable of automatically adjusting a projected image position, as taught by Smith, into the display device taught by Wihinen, in order to place the projected image in a position that compensates for movement of an operator to provide a satisfactory view of the image.

Regarding Claim 6 (Currently Amended), Wihinen in view of Smith teaches the machine according to Claim 5, wherein 
said projection device is positioned in such a way as to project the display element on an inner surface of the windscreen [Smith: fig. 14 @28] of the cabin [Smith: fig. 14 @I3] or of a relative window [alternate limitation not addressed].

Regarding Claim 7 (Currently Amended), Wihinen teaches the machine according to Claim 1
Wihinen does not teach the display element is designed to move automatically
Smith teaches a display element is designed to move automatically [¶0066, “The electronic controller 46 further processes positioning data from the input device 42 (the position sensing device) and automatically repositions the image I to an appropriate location in order to make the information in the image I available to the vehicle operator”]

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wihinen in view of Smith and Ohiwa (US 2020/0263395). All reference is to Wihinen unless indicated otherwise.

Regarding Claim 8 (Currently Amended) Wihinen in view of Smith teaches the machine according to Claim 7
Wihinen in view of Smith does not teach an operating arm designed to lift and move a loading apparatus and: means for detecting at least one parameter relating to the position of said arm and producing a position signal as a function of the position parameter; processing means designed to receive said position signal and comprising a positioning module configured to produce a positioning signal as a function of the movement signal and designed to establish the target position of the display element
Ohiwa teaches an operating arm [fig. 1 @5] designed to lift and move a loading apparatus [fig. 1 @7]; 
means for detecting at least one parameter relating to the position of said arm [fig. 2 @413]
producing a position signal as a function of the position parameter [fig. 2 @41 (bucket position]; 
processing means [fig. 2 @432] designed to receive said position signal
and comprising a positioning module [fig. 2 @43] configured to produce a positioning signal as a function of the movement signal and designed to establish the target position of the display element [fig. 9 @S7]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of controlling the display position to follow a loading element, as taught by Ohiwa, into the display device taught by Wihinen in view of Smith, in order to place the display information in a position that allows the operator to view important display information without removing affecting the operators visual monitoring of the moving bucket.

Regarding Claim 9 (Currently Amended), Wihinen in view of Smith and Ohiwa teaches the machine according to Claim 8, wherein 
the display system includes both a display device [Ohiwa: fig. 2 @44] associated with the display element and a mechanism designed to allow the movement of the display device, and wherein 
the display system [Ohiwa: fig. 2 @40] includes movement means, connected to said movement mechanism, [Ohiwa: ¶0079, “Display position processor 432 calculates a display position of the image on display device 44, and causes the image to be displayed at the calculated display position. Particularly, the display position processor calculates the display position of the work assistance information on display device 44, and causes the work assistance information to be displayed at the calculated position”]. designed to receive said movement signal and to actuate the mechanism accordingly [Ohiwa: ¶0069, “Based on the detected position of bucket 7, display controller 43 causes the work assistance information to be displayed on display device 44. Particularly, display controller 43 controls a content to be displayed by display device 44, and causes the work assistance information to be displayed around bucket 7 while causing the work assistance information to follow the movement of bucket 7. More particularly, when the work assistance information becomes close to a boundary 441 (see FIG. 3) of display area 440 of display device 44 due to the movement of bucket 7, display controller 43 causes the work assistance information to be displayed on display device 44 with a relative position between the work assistance information and bucket 7 being changed”].

Regarding Claim 10 (Currently Amended), Wihinen in view of Smith and Ohiwa teaches the machine according to Claim 8, wherein 
the projection device is designed to receive the movement signal and to move the projected display element accordingly [Ohiwa: fig. 9 @S7], and wherein 
said display system comprises a light projection device designed to project the display element on a surface, by adjusting the position [Ohiwa: ¶0157, “As shown in FIG. 11, a display device 70 is provided in cab 8, and has a projection device 71, an optical lens system 72, and a combiner 73”].

Regarding Claim 11 (Currently Amended), Wihinen in view of Smith and Ohiwa teaches the machine according to Claim 8, wherein 
said positioning module is configured in such a way as to produce a movement signal designed to position the display element in a position in which, relative to a viewpoint of an operator in the cabin, it remains close to the apparatus or to the load [Ohiwa: fig. 4. fig. 9 @S7].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/           Examiner, Art Unit 2694